COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00479-CV


Michael Prieto                            §      From the 236th District Court

v.                                        §      of Tarrant County (236-234072-08)

Bell Aerospace Services, Inc., Bell       §      October 17, 2013
Helicopter Textron, Inc., and
Textron, Inc.                             §      Opinion by Chief Justice Livingston


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Michael Prieto shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston